COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION


Cause Number:               01-14-00350-CV
Trial Court Cause
Number:                     55385
Style:                      Thurman H. West
                            v Gwendolyn Meshalle West
Date motion filed*:         November 13, 2015
Type of motion:             Extend Time to File Appellant’s Response to Motion for Rehearing
Party filing motion:        Appellant
Document to be filed:       Response to Motion for Rehearing

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                            November 17, 2015
         Number of previous extensions granted:        0
         Date Requested:                               January 18, 2016

Ordered that motion is:

              Granted
                     If document is to be filed, document due: January 18, 2016
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature:      /s/ Terry Jennings
                             Acting individually        Acting for the Court

Panel consists of

Date: November 24, 2015